Case 8:13-cr-00045-RAL-TBM Document 51 Filed 05/15/19 Page 1 of 4 PageID 275




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


  UNITED STATES OF AMERICA

  v.                                             Case No.: 8:13-cr-45-T-26TBM

  ADAM ORT
  ______________________________________ /

        UNOPPOSED MOTION TO MODIFY CONDITIONS OF
   SUPERVISED RELEASE TO ALLOW THE DEFENDANT TO TRAVEL
        COMES NOW the Defendant, ADAM ORT, by and through undersigned

  counsel, and hereby moves this Honorable Court for an Order modifying his

  conditions of supervised release to allow him to travel via cruise ship to Nassau,

  Bahamas, from July 29, 2019, until August 2, 2019. As grounds in support

  thereof, Mr. Ort states the following:

        1.     On August 16, 2013, Mr. Ort was sentenced to 42 months

  imprisonment to be followed by 5 years of supervised release, following his

  guilty plea to Conspiracy to Commit Wire Fraud Affecting a Financial Institution.

  Doc. 30.

        2.     On October 3, 2014, an amended Judgment was filed reducing Mr.

  Ort’s term of imprisonment to 30 months. Doc. 46.
Case 8:13-cr-00045-RAL-TBM Document 51 Filed 05/15/19 Page 2 of 4 PageID 276




            3.   Mr. Ort completed his term of imprisonment and began his period

  of supervised release on January 8, 2016.

            4.   Mr. Ort seeks this Honorable Court’s Order allowing a modification

  of the terms of his supervised release allowing him to leave the Middle District

  of Florida and travel to Nassau, Bahamas on July 29, 2019, until August 2, 2019,

  aboard a cruise ship. Mr. Ort will be accompanying a group of his closest friends

  on this cruise to celebrate the life of one friend who has recently been diagnosed

  with a terminal disease. The cost of travel is being borne by one of the families

  with whom Mr. Ort will be traveling.

            5.   Standard conditions of supervision prohibit Mr. Ort from leaving the

  Middle District of Florida without first obtaining permission from the Court or

  his probation officer. Docs. 30, 46. Mr. Ort is currently being supervised by

  United States Probation Officer, Andrew Carmona, who has allowed Mr. Ort to

  apply for a passport in anticipation of his intended travel. Mr. Carmona advises

  that the U.S. Probation Office does not have an objection to Mr. Ort’s request to

  travel.

            6.   Prior to Assistant United States Attorney Thomas Palermo’s

  departure from the United States Attorney’s Office, the undersigned contacted

  Mr. Palermo who advised that the Government has no objection to Mr. Ort’s

  request to travel.
Case 8:13-cr-00045-RAL-TBM Document 51 Filed 05/15/19 Page 3 of 4 PageID 277




                           MEMORANDUM OF LAW

        The granting of a motion to modify conditions of release is within the

  sound discretion of the Court.

        WHEREFORE, the Defendant, ADAM ORT, respectfully requests this

  Honorable Court enter an Order modifying his conditions of supervised release

  to allow him to travel to Nassau, Bahamas, from July 29, 2019, and returning to

  the Middle District of Florida on August 2, 2019.

        DATED this 15th day of May, 2019.

                                              Respectfully submitted,

                                              /s/ Lisa B. McLean
                                              Lisa B. McLean, Esquire
                                              Lisa B. McLean, P.A.
                                              Florida Bar No. 0883700
                                              1115 E. Cass St.
                                              Tampa, Florida 33602
                                              Telephone: (813) 229-5343
                                              Facsimile: (813) 229-4797
                                              Email: lisa@mcleanlegal.com
                                              Counsel for Defendant
Case 8:13-cr-00045-RAL-TBM Document 51 Filed 05/15/19 Page 4 of 4 PageID 278




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of May, 2019, a true copy of

  the foregoing was filed with the Clerk of the Court using the CM/ECF system,

  which will send notice of the electronic filing to:

        AUSA Natalie Hirt Adams.

                                                /s/ Lisa B. McLean
                                                Lisa B. McLean, Esquire
                                                Lisa B. McLean, P.A.
